EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification: 
Page 1 on line 3, after “heat.” insert the phrase –This is application is a Continuation-In-Part of US Serial No. 14/970,839 filed on 12/16/2015 now US Patent No. 10, 463,148--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art has failed to suggest either singly or in combination a novel radiant furniture.  The applicant has disclosed the use of a radiant seating panel having a bottom cushion providing a heated surface,  overlying the radiant seating panel.  The radiant seating panel comprises a substrate having conductive heating element, comprising a plurality of non-overlapping runs, coupled to the substrate.  A controller is coupled to the conductive heating element and to a temperature sensor, wherein the controller reads a temperature of the substrate from the temperature sensor and compares the temperature of the substrate with a temperature threshold for the heated surface, and when the temperature of the substrate is less than the temperature threshold, the controller applies power to the conductive heating element, and when the temperature of the substrate is not less than the temperature threshold, the control power does not apply power to the conductive heating element.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos 9,675,180, EP 1,554,911, B1, KR 2036712 B1 and DE 202013104029 U1 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
April 22, 2022